Citation Nr: 1530381	
Decision Date: 07/16/15    Archive Date: 07/24/15

DOCKET NO.  09-48 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence sufficient to reopen a claim of entitlement to service connection for a left knee disability has been submitted.

2.  Entitlement to service connection for right lower extremity sciatica, to include as secondary to a service-connected low back disability.

3.  Entitlement to an increased rating greater than 20 percent for traumatic arthritis, T12-L1.

4.  Entitlement to a temporary total evaluation under 38 C.F.R. § 4.30 because of treatment for service-connected thoracolumbar spine traumatic arthritis requiring convalescence.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel

INTRODUCTION

The Veteran had active service from January 1977 to February 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran had a hearing before the undersigned in March 2015.  A transcript of the hearing has been associated with the Veteran's electronic claims file.

As to the Veteran's left knee claim, the May 2009 rating decision and subsequent adjudications erroneously considered the Veteran's claim as an original claim for benefits.  As will be discussed in greater detail below, a claim for entitlement to service connection for a left knee disorder was denied in a November 2005 Board decision.  This decision is final.  As such, the Board is required to consider whether new and material evidence has been received warranting the reopening of the previously denied claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the Veteran's previously and finally denied claims).  As the Veteran's petition to reopen based on the provision of new and material evidence is granted, the Veteran is not prejudiced by the Board's consideration of this aspect of the claim in the first instance.  

The record reflects that after the final supplemental statement of the case (SSOC) the Veteran submitted additional relevant evidence to the Board.  No subsequent SSOC was issued, but this is not necessary because in an April 2015 statement the Veteran, through his representative, provided a waiver of initial review by the agency of original jurisdiction in accordance with 38 C.F.R. § 20.1304 (2014).

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of these electronic records.

The issues of entitlement to service connection for right lower extremity sciatic and a left knee disability, as well as entitlement to an increased rating for the Veteran's low back disability and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  On March 4, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal of entitlement to a temporary total evaluation because of treatment for service-connected thoracolumbar spine traumatic arthritis requiring convalescence was requested.

2.  An unappealed November 2005 Board decision denied entitlement to service connection for a left knee disorder, finding that no left knee disorder was related to military service or service-connected right knee disabilities.  

3.  Evidence received since the November 2005 Board decision raises a reasonable possibility of substantiating the Veteran's left knee disability claim.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to a temporary total evaluation because of treatment for service-connected thoracolumbar spine traumatic arthritis requiring convalescence have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2014).

2.  The November 2005 Board decision that denied entitlement to service connection for a left knee disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1100 (2014).

3.  Evidence received since the November 2005 Board decision in relation to the Veteran's claim for entitlement to service connection for a left knee disability is new and material, and, therefore, the claim may be reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Claim for Temporary Total Evaluation

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2014).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204 (2014).

The Board notes the May 2012 statement of the case (SOC) included the issue of entitlement to a temporary total evaluation because of treatment for service-connected thoracolumbar spine traumatic arthritis requiring convalescence.  The Veteran properly appealed this issue in his June 2012 substantive appeal.  However, the Veteran subsequently indicated in a March 2015 written statement that he wished to withdraw his appeal of that issue.  Hence, there remain no allegations of errors of fact or law for appellate consideration regarding that issue.  Accordingly, the Board finds that the issue of entitlement to a temporary total evaluation because of treatment for service-connected thoracolumbar spine traumatic arthritis requiring convalescence has been properly withdrawn by the Veteran and dismisses the claim.

New and Material Evidence

The Veteran claims that he has a left knee disability that either was incurred during military service or, in the alternative, was caused or aggravated by his service-connected right knee disability.

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2014).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In the alternative, service connection is also warranted for disability proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2014).  Establishing service connection on a secondary basis requires evidence sufficient to show: (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The Veteran originally filed a claim of entitlement to service connection for a left knee disability in June 2001.   The claim was denied in a September 2002 rating decision.  The Veteran filed a timely appeal to that rating decision and a subsequent December 2004 SOC, March 2005 Supplemental Statement of the Case (SSOC), and November 2005 Board determination affirmed the denial.  The Veteran did not file a timely appeal of the November 2005 Board determination to the Court of Appeals for Veterans Claims (Court).  As such, the Board's decision is final.  See 38 C.F.R. § 20.1100 (2014).

As a result, a claim of service connection for a left knee disability may now be considered on the merits only if new and material evidence has been received since the time of the last final adjudication.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not of record at the time of the last final disallowance of the claim.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Finally, new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).

Again, the Veteran claims he incurred a left knee disability during his military service.  Moreover, he also has claimed that he has a left knee disability that was caused or aggravated by his service-connected right knee disability.    

The Board finds that the evidence submitted since the November 2005 Board decision raises a reasonable possibility of substantiating his service connection claim and, as such, the claim is reopened.

In that regard, the Veteran testified during the March 2015 Board hearing that after his right knee replacement surgery in May 2013 his left knee "started to hurt real bad."  The Veteran is competent to report the onset or worsening of physically observable symptoms, such as left knee pain, and, as noted, the Veteran is service-connected for a right knee disability.  Indeed, he has been service-connected specifically for his right total knee replacement.  Such reports obviously were not of record at the time of the November 2005 Board decision, as the right knee replacement surgery had not yet taken place.  

Pursuant to the Court's holding in Shade and presuming the credibility of the evidence for the sole purpose of determining whether the claim should be reopened, the Board concludes that the above evidence suggests a possible association between the Veteran's left knee problems and his service-connected right knee disability, given the Veteran's reports of onset or worsening left knee pain following his right total knee replacement.  At the very least, this new evidence raises a reasonable possibility of substantiating the claim and constitutes new and material evidence sufficient to reopen the Veteran's left knee claim.

However, as will be discussed more fully below, the Board finds that additional development is necessary prior to adjudication of the claim of entitlement to service connection for a left knee disability on the merits.
ORDER

The appeal regarding the claim of entitlement to a temporary total evaluation because of treatment for service-connected thoracolumbar spine traumatic arthritis requiring convalescence is dismissed.

New and material evidence having been received, the claim for entitlement to service connection for a left knee disability is reopened; the appeal is granted to this extent only.

REMAND

The Veteran is seeking an increased rating for his service-connected low back disability, entitlement to TDIU, and entitlement to service connection for left knee and right lower extremity sciatica disabilities.  After a complete review of the electronic claims file, the Board concludes that a remand is necessary prior to adjudication of these claims.

Left Knee

The Board acknowledges that the RO has previously sought an opinion as to whether the Veteran's service-connected right knee disability caused or aggravated any left knee disability.  Since the time of the most recent examination in September 2004, however, the Veteran has undergone a total right knee replacement in May 2013 and he has indicated that his left knee pain increased following that incident.  Service connection has been granted specifically for the Veteran's right total knee replacement.  Given the evidence of a change in the Veteran's right and left knee conditions, the Board concludes that another VA examination is required to consider the etiology of his left knee problems.

Low Back and Right Lower Extremity Sciatica

During the Veteran's March 2015 Board hearing, he argued that his service-connected low back disability had worsened since his most recent January 2010 VA spine examination.  The Court has held that a veteran is entitled to a new VA examination where there is evidence, including his statements, that the disability has worsened since the last VA examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).  The Court has also held that VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

The Board notes that in support of his claim, the Veteran submitted an April 2015 Back (Thoracolumbar Spine) Conditions Disability Benefits Questionnaire (DBQ) partially completed by his private physician, along with an accompanying private treatment record from the same physician visit.  The submitted records include notations of "Lumbar Radiculopath[y]" and "Right Sacroiliac Neuropathy."  It is unclear from the record, however, on what basis these notations were made, as the accompanying neurological examination indicated that the Veteran had normal muscle strength, intact sensation, and normal reflexes.  Straight leg raise testing was positive on the left side, but there is no indication of a positive test on the right side.  

The Board also acknowledges that the April 2015 DBQ discussed the Veteran's service-connected low back disability.  That said, the DBQ is inadequate for rating purposes.  For example, the DBQ noted that the Veteran had decreased range of motion of the thoracolumbar spine, but did not document the specific degree of lost motion in any plane.  The private physician also failed to complete a substantial portion of the DBQ.

In light of the foregoing, the Board concludes that a remand of the right sciatica and low back claims is warranted to afford the Veteran an examination to determine the current severity of his low back disability and whether he has a right lower extremity disability, such as sciatica, caused or aggravated by the low back disability.  Similarly, in light of the positive left lower extremity straight leg raise testing, consideration should be given any left lower extremity disability associated with the service-connected low back disability.


TDIU

With respect to the Veteran's claim for entitlement to TDIU, the law provides that a total disability rating may be assigned where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a) (2014).  As discussed above, the Veteran's low back disability is remanded for an examination to determine the current severity of the disability, as well as evaluating whether any associated lower extremity disabilities exist.  As such, the Veteran's TDIU claim is inextricably intertwined with the foregoing.  The requested VA examination report also should include a discussion as to the effects that the Veteran's service-connected disabilities individually or combined have on his occupational functioning.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA clinical records from September 2013 to the present.

2.  Obtain the Veteran's VA Vocational Rehabilitation folder (or copies of the contents) and associate such with the electronic claims file.

3.  After the above evidence is obtained, to the extent available, schedule the Veteran for appropriate VA examination for his claimed left knee disability.  The electronic claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  After reviewing the file, conducting an interview of the Veteran, completing a physical examination, and undertaking any studies deemed necessary, the examiner should render an opinion as to whether it is at least as likely as not that (i.e., a probability of 50 percent or greater) that any current left knee disability: (a) was incurred in or is otherwise related to the Veteran's military service OR (b) was caused or (c) aggravated by a service-connected disability, to include his service-connected right knee disabilities.

Attention is invited to the Veteran's hearing testimony indicating that his left knee pain increased following his total right knee replacement, and that he felt like the surgery put his body "out of alignment".  See VBMS, Hearing Testimony, received March 4, 2015, page 8.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

4.  After the above evidence is obtained, to the extent available, schedule the Veteran for an appropriate VA examination, to include complete physical and neurological examinations, in order to determine the current severity of his service-connected low back disability and associated lower extremity radiculopathy.  The complete electronic claims file must be provided to the examiner for review in conjunction with the examination, and the examiner should note that it has been reviewed.  All tests deemed necessary should be conducted, and all clinical findings should be reported in detail.
The examiner(s) is requested to discuss what functional limitations, if any, the Veteran experiences as a result of his service-connected low back disability (and any related disabilities) and what impact, if any, this has on his occupational functioning.

As to the neurological component of the examination, for any right or left lower extremity neurological disability diagnosed, to include radiculopathy and neuropathy, the examiner is requested to opine as to whether it is at least as likely as not that (i.e., a probability of 50 percent or greater) that such disability was (a) caused OR (b) aggravated by the Veteran's service-connected low back disability or other service-connected disabilities.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

5.  After the above is complete and any additional development deemed necessary has been completed, readjudicate the Veteran's claims.  If a complete grant of the benefits requested is not granted, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


